UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
DAMION ALEXANDER CIVIL ACTION
VERSUS 17-127-SDD-RLB
DEPARTMENT OF CORRECTIONS, ET AL.

RULING

The Court, after carefully considering the Complaint,' the record, the law
applicable to this action, and the Report and Recommendation? of United States
Magistrate Judge Richard L. Bourgeois, Jr. dated February 9, 2019, to which no objection
has been filed, hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Court declines the exercise of supplemental jurisdiction over
any potential state law claims and this action is hereby DISMISSED, with prejudice, for
failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)
and 1915A.

Signed in Baton Rouge, Louisiana the day of May, 2019.

     

CHIEF JUDG ELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 2.
